United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                  No. 96-3924
                                 _____________

Eddie Bell,                           *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Dora Schriro, Director of MO Dept.    *
of Corrections; George Lombardi;      *       [UNPUBLISHED]
Dale Riley,                           *
                                      *
             Appellees.               *
                                _____________

                               Submitted: December 18, 1997
                                   Filed: December 19, 1997
                                _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

     Eddie Bell appeals from the dismissal by the District Court1 of his 42 U.S.C.
§ 1983 (1994) action. The District Court determined that although Bell framed his
complaint as a § 1983 action, what he sought was a shorter sentence. Because such



      1
       The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri, adopting the report and recommendation of the
Honorable William A. Knox, United States Magistrate Judge for the Western District
of Missouri.
relief must be sought through a petition for a writ of habeas corpus after exhaustion of
state court remedies, see Preiser v. Rodriguez, 411 U.S. 475, 489 (1973), the District
Court dismissed Bell's claim without prejudice. After a careful review of the record
and the parties' submissions on appeal, we affirm the judgment of the District Court.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-